UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 PEDRO SAENZ,                                                       4/9/2020
               Plaintiff,                                1:19-CV-5717 (BCM)
        -against-
                                                         ORDER
 S.W. MANAGEMENT, LLC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the terms of the parties’ revised Settlement

Agreement (Dkt. No. 42) and finds that they are fair and reasonable as required by Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Accordingly, the proposed settlement

is APPROVED, and this action is DISMISSED with prejudice and without costs.

       The Clerk of the Court is directed to close the case.

Dated: New York, New York
       April 9, 2020
                                                     SO ORDERED.



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge
